DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to application 	16/593,465 entitled "SYSTEMS AND METHODS FOR CONDUCTING ACCOUNTLESS TRANSACTIONS" with claims 1 to 20 pending.
Specification Objections
The use of the terms VISANET®, JAVA®, FORTRAN®, FORTH®, MODULA-2®, PASCAL®, PROLOG®, REXX®, VISUAL BASIC®, JAVASCRIPT®, IOS®, ANDROID®,  OS X®, LINUX®, XENIX®, MACINTOSH®, AND APACHE® , which are a trade names or marks used in commerce, have been noted in this application. They should be CAPITALIZED wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-20 are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“conducting accountless transactions” 
“receiving….a payee unique identifier and a payment instruction”
“associating the payment instruction with the payee unique identifier”
“receiving…a payment device identifier for a payment device and the payee unique identifier”
“retrieving the payment instruction”
“identifying the payment device”
“instructing the identified payment device to dispense at least some of the payment amount”
These limitations clearly relate to managing transactions/interactions between a “payor” and/or a “payee”.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receive payment instructions or dispense payment amount recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer processor”, “mobile electronic device”, “device”, “information processing apparatus”:
merely applying computer processing devices  as  tools to perform an abstract idea 
 “identifier”
generally linking to relational database storage management techniques  as a means to perform an abstract idea  
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). For example, the Specification reads [0100] the processing machine used to implement the invention may be a general purpose computer.  … [0101] The processing machine used to implement the invention may utilize a suitable operating system. Thus, embodiments of the invention may include a processing machine running the iOS operating system, the OS X operating system, the Android operating system, the Microsoft Windows.TM. operating systems, the Unix operating system, the Linux operating system, …. or another operating system or platform.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: 
“identifier”: generally linking to relational database storage management techniques  as a means to perform an abstract idea  
Claim 3: 
 “devices”: merely applying computer processing devices  as  tools to perform an abstract idea 
Claim 4: 
 “device”: merely applying computer processing devices  as  tools to perform an abstract idea 
“ATM, a kiosk, and a point of sale terminal”: generally linking to payment devices  as a means to perform an abstract idea  
Claim 5: 
“identifier”: generally linking to relational database storage management techniques  as a means to perform an abstract idea  
 “machine-readable code or a secure token”: generally linking to encoding and tokenization as a means to perform an abstract idea  
Claim 6: 
 “information processing apparatus”: merely applying computer processing devices  as  tools to perform an abstract idea 
Claim 7: 
 “information processing apparatus”, “device”: merely applying computer processing devices  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 8 recites: 
“conducting accountless transactions” 
“receiving….a payee unique identifier and a payment instruction”
“providing a payment message”
 “instructing the payment device to dispense at least some of the payment amount”
These limitations clearly relate to managing transactions/interactions between a “payor” and/or a “payee”.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receive payment instructions or dispense payment amount recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer processor”, “device”, “information processing apparatus”:
merely applying computer processing devices  as  tools to perform an abstract idea 
 “identifier”
generally linking to relational database storage management techniques  as a means to perform an abstract idea  
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). For example, the Specification reads [0100] the processing machine used to implement the invention may be a general purpose computer.  … [0101] The processing machine used to implement the invention may utilize a suitable operating system. Thus, embodiments of the invention may include a processing machine running the iOS operating system, the OS X operating system, the Android operating system, the Microsoft Windows.TM. operating systems, the Unix operating system, the Linux operating system, …. or another operating system or platform.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 8 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 9: 
“identifier”: generally linking to relational database storage management techniques  as a means to perform an abstract idea  
Claim 10: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 11: 
 “device”: merely applying computer processing devices  as  tools to perform an abstract idea 
“ATM, a kiosk, and a point of sale terminal”: generally linking to payment devices  as a means to perform an abstract idea  
Claim 12: 
“machine-readable code or a secure token”: generally linking to encoding and tokenization as a means to perform an abstract idea  
Claim 13: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 14: 
 “information processing apparatus”: merely applying computer processing devices  as  tools to perform an abstract idea 
Claim 15: 
 “information processing apparatus”, “device”: merely applying computer processing devices  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 16 recites: 
“conducting accountless transactions” 
“receiving… payment code and a payment instruction”
“receiving…a payment request”
 “retrieving the payment instruction”
“communicating authorization of the payment request”
These limitations clearly relate to managing transactions/interactions between a “payor” and/or a “payee”.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receive payment instructions or dispense payment amount recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer processor”, “device”, “information processing apparatus”, “whereby the payment device dispenses at least some of the payment amount”:
merely applying computer processing devices  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes and generally linking to payment devices  as a means to perform an abstract idea. The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). For example, the Specification reads [0100] the processing machine used to implement the invention may be a general purpose computer.  … [0101] The processing machine used to implement the invention may utilize a suitable operating system. Thus, embodiments of the invention may include a processing machine running the iOS operating system, the OS X operating system, the Android operating system, the Microsoft Windows.TM. operating systems, the Unix operating system, the Linux operating system, …. or another operating system or platform.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 16 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 17: 
“devices”: merely applying computer processing devices  as  tools to perform an abstract idea 
Claim 18: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 19: 
 “device”: merely applying computer processing devices  as  tools to perform an abstract idea 
Claim 20: 
“device”: merely applying computer processing devices  as  tools to perform an abstract idea 
 “ATM, a kiosk, and a point of sale terminal”: generally linking to payment devices  as a means to perform an abstract idea  
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Specification reads [0100] the processing machine used to implement the invention may be a general purpose computer.  … [0101] The processing machine used to implement the invention may utilize a suitable operating system. Thus, embodiments of the invention may include a processing machine running the iOS operating system, the OS X operating system, the Android operating system, the Microsoft Windows.TM. operating systems, the Unix operating system, the Linux operating system, …. or another operating system or platform.   Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1-20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 14 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Taratine ("PROCESSING ELECTRONIC TOKENS", U.S. Publication Number: 2016/0140546  A1).
Regarding Claim 1, 
Taratine teaches,
A method for conducting accountless transactions,
(Taratine [0007] the transfer of electronic data to an accountless recipient in general.)
 comprising: in an information processing apparatus comprising at least one computer processor:
(Taratine [Claim 20] 20. A non-transitory computer-readable medium comprising computer-executable instructions which, when executed by a processor, cause a computing device to perform a method for processing an electronic token)
receiving, from a payor, a payee unique identifier and a payment instruction comprising a payment amount; associating the payment instruction with the payee unique identifier;
(Taratine [0030] In some embodiments, the electronic token is generated by sending user terminal 
Taratine [0017] receiving an authorization request in relation to processing of a said electronic token presented by a transacting user terminal, the authorization request comprising the electronic token or an identifier for the electronic token
Taratine [0015]  the electronic token comprises an indicator for a value of currency to be represented by the electronic token
Taratine [0012]  user terminal may be uniquely identified
Taratine [0035]  may relate to a device associated with receiving user
Taratine [0061] the electronic token may be considered to be bound to receiving user device 108, as the contents of the token cannot be manipulated
Taratine [0019]  processing an electronic token according to one or more of the aforesaid methods, and computer programs, each comprising a set of instructions)
receiving, from a mobile payment application executed by a mobile electronic device, a payment device identifier for a payment device and the payee unique identifier;
(Taratine [0061] In some arrangements, the user identifier of the receiving user device 108 is one of the cryptographically signed parameters. 
Taratine [0049]  wherein user terminal 108 is a cellular telecommunication device, the identifier for user terminal 108 may be an externally routable identifier such as a telephone dialing number (Mobile Station Integrated Services Digital Network (MSISDN)). 
Taratine [0012]  user terminal may be uniquely identified
Taratine [0060]  Alternatively, the merchant entity may be an automated teller machine (ATM)
Taratine [0061] The electronic token comprises one or more data parameters to be used in identification of the recipient and possibly sender of the electronic token. In embodiments, the electronic token comprises an identifier for the intended recipient user terminal, i.e. receiving user terminal 108. One or more of the parameters of the electronic token may be cryptographically encrypted and/or signed in order to provide integrity (i.e. prevent manipulation by a malicious third party) and/or to provide message origin authentication.)
retrieving the payment instruction associated with the payee unique identifier; identifying the payment device based on the payment device identifier;
(Taratine [0017] receiving an authorization request in relation to processing of a said electronic token presented by a transacting user terminal, the authorization request comprising the electronic token or an identifier for the electronic token
Taratine [0012]  user terminal may be uniquely identified
Taratine  [0064] The electronic token may further comprise a parameter for identifying sending user
Taratine [0060]  Alternatively, the merchant entity may be an automated teller machine (ATM)
Taratine [0061] The electronic token comprises one or more data parameters to be used in identification of the recipient and possibly sender of the electronic token. In embodiments, the electronic token comprises an identifier for the intended recipient user terminal, i.e. receiving user terminal 108. One or more of the parameters of the electronic token may be cryptographically encrypted and/or signed in order to provide integrity (i.e. prevent manipulation by a malicious third party) and/or to provide message origin authentication.)
and instructing the identified payment device to dispense at least some of the payment amount.
(Taratine [0059]  in response to receipt of token transfer initiation message 2 a, 4 a, service provider entity 110 may provision the service provider account associated with sending user 102 in order to ensure that subsequent transactions with the electronic token can be settled.
Taratine [0060] the merchant entity may be an automated teller machine (ATM), in which case the electronic token may be used to withdraw physical currency up to the value of the electronic token.)
Regarding Claim 2, 
Taratine teaches,
wherein the payee unique identifier is provided by the mobile payment application.
(Taratine [0030]  In alternative embodiments, the electronic token is generated by service provider entity 110 in response to receipt of token transfer initiation message)
Regarding Claim 3, 
Taratine teaches,
  further comprising notifying the payee of a plurality of payment devices for receiving the payment.
(Taratine [0009] performing a location query for the user terminal on the basis of the determined identifier, whereby to determine a location of the user terminal relative to one or more wireless access nodes in the wireless communication network; and selectively authorizing processing of the electronic token in relation to the account on the basis of a result of the location query.
Taratine [0034]  a short message service (SMS) message could be sent to the user terminal corresponding to the determined identifier requesting a response message to be sent back in order to approve the transaction
Taratine [0036] The location of transacting entity 112 may be determined by referencing a database of known transacting entity locations, or may be comprised within authorization request message)
Regarding Claim 4, 
Taratine teaches,
  wherein the payment device comprises at least one of an ATM, a kiosk, and a point of sale terminal.
(Taratine [0060]  A merchant entity may be for example a point of sale (PoS) device at a merchant's premises...the merchant entity may be an automated teller machine (ATM), in which case the electronic token may be used to withdraw physical currency up to the value of the electronic token.)
Regarding Claim 5, 
Taratine teaches,
wherein the payment device identifier comprises a machine-readable code or a secure token.
(Taratine [0012]  user terminal may be uniquely identified
Taratine [0028]  Transacting entity 112 is configured to receive and process electronic tokens presented during transactions with user devices, such as receiving user terminal ....receiving user terminal 108 conducts communications with transacting entity 112 through the respective display and recognition of an image displayed on the screen of receiving user terminal 108, such as a barcode or quick-response (QR) code.
Taratine [0030] The one or more parameters required for the generation of the electronic token may be encrypted and or cryptographically signed prior to transmission in order to provide one or more of confidentiality, integrity and non-repudiation.)
Regarding Claim 6, 
Taratine teaches,
wherein the information processing apparatus is provided by a financial institution with which the payor has an account.
(Taratine [0026]   Sending user 102 is the holder of an account with a service provider responsible for providing the token processing services of the present disclosure. In embodiments, the service provider may be, for example, a financial institution
Taratine [0066]  returned to the service provider account associated with sending user)
Regarding Claim 7, 
Taratine teaches,
wherein the information processing apparatus is provided by a third party, and further comprising: receiving the payment amount from the payor;
(Taratine [0028] Communications between service provider entity 110 and one or more of sending user terminal 104, receiving user terminal 108 and transacting entity 112 may be conducted via one or more intermediate proxy entities or services 
Taratine [0017] receiving an authorization request in relation to processing of a said electronic token presented by a transacting user terminal
Taratine [0015]  the electronic token comprises an indicator for a value of currency to be represented by the electronic token)
and providing the payment amount to an owner of the identified payment device.
(Taratine [0060] In some arrangements, transacting entity 112 is a merchant entity. A merchant entity may be for example a point of sale (PoS) device at a merchant's premises, in which case the electronic token may be used to pay the merchant for goods or services up to the value of the electronic token. Alternatively, the merchant entity may be an automated teller machine (ATM), in which case the electronic token may be used to withdraw physical currency up to the value of the electronic token.)
Claim 14 is rejected on the same basis as Claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taratine  in view of Cook (“SYSTEM AND METHOD FOR GENERATING A SINGLE-USE TIME-LIMITED PURCHASE CODE FOR COMPLETING TRANSACTIONS WITH A PORTABLE COMPUTING DEVICE”, U.S. Publication Number: 2014/0279504 A1)








Regarding Claim 8, 
Taratine  teaches,
A method for conducting accountless transactions, 
(Taratine [0007] the transfer of electronic data to an accountless recipient in general.)
comprising: in an information processing apparatus comprising at least one computer processor:
(Taratine [Claim 20] 20. A non-transitory computer-readable medium comprising computer-executable instructions which, when executed by a processor, cause a computing device to perform a method for processing an electronic token)
receiving, from a payor, a payee unique identifier and a payment instruction comprising a payment amount; associating the … code with the payment instruction;
(Taratine [0030] In some embodiments, the electronic token is generated by sending user terminal 
Taratine [0017] receiving an authorization request in relation to processing of a said electronic token presented by a transacting user terminal, the authorization request comprising the electronic token or an identifier for the electronic token
Taratine [0015]  the electronic token comprises an indicator for a value of currency to be represented by the electronic token
Taratine [0012]  user terminal may be uniquely identified
Taratine [0019]  processing an electronic token according to one or more of the aforesaid methods, and computer programs, each comprising a set of instructions)
providing a payment message to the payee comprising the … code; receiving, from a payment device, a payment request comprising the … code; 
(Taratine  [0034] a short message service (SMS) message could be sent to the user terminal corresponding to the determined identifier requesting a response message to be sent back in order to approve the transaction.)
and instructing the payment device to dispense at least some of the payment amount.
(Taratine [0059]  in response to receipt of token transfer initiation message 2 a, 4 a, service provider entity 110 may provision the service provider account associated with sending user 102 in order to ensure that subsequent transactions with the electronic token can be settled.
Taratine [0060] the merchant entity may be an automated teller machine (ATM), in which case the electronic token may be used to withdraw physical currency up to the value of the electronic token.)
Taratine does not teach generating a one-time code for the payee; one-time;
Cook teaches,
generating a one-time code for the payee; one-time;
(Cook [Abstract] a single-use time limited purchase code 
Cook [0063]  the purchase code generation module 130 generates a one-time use, time-limited, purchase code 110.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment tokens of Taratine to incorporate the single-use codes of Cook such that   “the system generates a single-use time limited purchase code” (Cook [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. single-use codes) to a known concept (i.e. single-use codes) ready for improvement to yield predictable result (i.e. “both the merchant and operator of the PCD 101 will benefit from an electronic transaction that may operate as fast as exchanging actual currency.” Cook [0084])
Regarding Claim 9, 
Taratine and Cook teach the method of Claim 8 as described earlier.
Taratine teaches,
  wherein the payee unique identifier comprises a payee phone number or a payee email address, and the payment message is communicated to the payee phone number or the payee email address.
(Taratine [0012] According to embodiments, the identifier for the user terminal comprises a telephone dialing number. Hence the user terminal may be uniquely identified within a telephone network, such as a cellular telecommunications network, on the basis of the identifier.
Taratine [0029] The identifier for receiving user terminal 108 may be an email address, internet protocol (IP) address (such as internet protocol version 4 (IPv4) or version 6 (IPv6)), a telephone dialing number or other unique identifier within communication system 100.
Taratine [0034]  a short message service (SMS) message could be sent to the user terminal corresponding to the determined identifier requesting a response message to be sent back in order to approve the transaction.)
Regarding Claim 10, 
Taratine and Cook teach the method of Claim 8 as described earlier.
Taratine teaches,
  further comprising: routing the payment request to a financial institution associated with the payee; 
(Taratine [0026]   Sending user 102 is the holder of an account with a service provider responsible for providing the token processing services of the present disclosure. In embodiments, the service provider may be, for example, a financial institution
Taratine [0066]  returned to the service provider account associated with sending user)
and receiving approval for the payment request from the payee's financial institution.
(Taratine [0034]  an Automated Voice Response (AVR) mechanism could be invoked, resulting in a call being placed to the user terminal corresponding to the determined identifier and requiring approval of the transaction via the AVR channel. 
Taratine [0035]  A challenge may then be sent to receiving user 106 via the pre-configured out of band channel, requesting a response to the challenge in order to approve the transaction. In some embodiments, the authorization process may comprise a combination of the aforementioned methods in order to establish with a higher degree of confidence that the user terminal corresponding to the determined identifier is the user terminal attempting to transact with the electronic token.
Taratine [0058]  If a transaction with the electronic token is subsequently approved by service provider entity 110, funds may thereafter be settled between the service provider account held by sending user 102 and transacting entity 112.)
Claim 11 is rejected on the same basis as Claim 4.
Claim 12 is rejected on the same basis as Claim 5.
Regarding Claim 13, 
Taratine and Cook teach the method of Claim 8 as described earlier.
Taratine does not teach wherein the one-time code comprises a 16- digit code.
Cook teaches,
    wherein the one-time code comprises a 16- digit code.
(Cook [0063] the payment server 125 via the purchase code generation module 130 generates a one-time use, time-limited, purchase code 110. The single-use, time-limited purchase code 110 may comprise alphanumeric text having a length between about two characters and about sixteen characters)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment tokens of Taratine to incorporate the single-use codes of Cook such that   “the system generates a single-use time limited purchase code” (Cook [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. single-use codes) to a known concept (i.e. single-use codes) ready for improvement to yield predictable result (i.e. “both the merchant and operator of the PCD 101 will benefit from an electronic transaction that may operate as fast as exchanging actual currency.” Cook [0084])

Claim 15 is rejected on the same basis as Claim 7.
Claim 16 is rejected on the same basis as Claim 8.
Regarding Claim 17, 
Taratine and Cook teach the method of Claim 16 as described earlier.
Taratine teaches,
further comprising: settling the payment amount with a provider of the payment device.
(Taratine [0059]  in response to receipt of token transfer initiation message 2 a, 4 a, service provider entity 110 may provision the service provider account associated with sending user 102 in order to ensure that subsequent transactions with the electronic token can be settled.
Taratine [0060] the merchant entity may be an automated teller machine (ATM), in which case the electronic token may be used to withdraw physical currency up to the value of the electronic token.)
Claim 18 is rejected on the same basis as Claim 13.
Regarding Claim 19, 
Taratine and Cook teach the method of Claim 16 as described earlier.
Taratine teaches,
wherein the … payment code is communicated to a payment application executed by a payee mobile electronic device, and the payee mobile electronic device provides the … payment code to the payment device.
(Taratine [0026] User terminals 104 and 108 may be, for example, personal computers, laptop computers, personal digital assistants (PDAs), mobile telephony devices (such as cellular telephones), tablet computers etc.
Taratine [0028] In some embodiments, receiving user terminal 108 conducts communications with transacting entity 112 through the respective display and recognition of an image displayed on the screen of receiving user terminal 108, such as a barcode or quick-response (QR) code. In further embodiments, receiving user terminal 108 conducts communications with transacting entity 112 via the internet)
Taratine does not teach one-time
Cook teaches,
one-time
(Cook [Abstract] a single-use time limited purchase code 
Cook [0063]  the purchase code generation module 130 generates a one-time use, time-limited, purchase code 110.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment tokens of Taratine to incorporate the single-use codes of Cook such that   “the system generates a single-use time limited purchase code” (Cook [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. single-use codes) to a known concept (i.e. single-use codes) ready for improvement to yield predictable result (i.e. “both the merchant and operator of the PCD 101 will benefit from an electronic transaction that may operate as fast as exchanging actual currency.” Cook [0084])
Claim 20 is rejected on the same basis as Claim 4.

Prior Art Cited But Not Applied












The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tulluri (“CASH PAYMENT FOR REMOTE TRANSACTIONS”, U.S. Publication Number:  2016/0048818 A1) provides for transferring funds includes receiving at a web server computer a request to transfer funds from a sender to a receiver. The request includes information identifying the sender and a payment vehicle for providing funds to transfer…. When ready to receive the funds, the transaction identifier is entered into an ATM. If the transaction identifier is validated, the funds are dispensed from the ATM.
Ng (“CASH RETRIEVAL USING PAYMENT PROVIDER”, U.S. Publication Number: 2012/0330824  A1) provides a payment provider receives a request from a sender to send cash to a recipient, where the request includes an identifier … of the recipient and an amount to send. If the request can be approved, the payment provider generates a one-time code associated with the request and transmits the code to the recipient. The recipient is then able to enter, present, or otherwise communicate the code to a cash dispenser (such as an ATM, kiosk, clerk or teller), which then communicates the code and other needed information to the payment provider. If approved, the cash dispenser can give the cash to the recipient. Both sender and recipient are not required to have accounts with the payment provider or a bank.
Pharris (“ATM/KIOSK CASH ACCEPTANCE”, U.S. Publication Number: 2012/0047070 A1)   relates to a new method for using a mobile telephone, in conjunction with a payment transaction server, as an authentication and cash payment device of a cash deposit made into an ATM/KIOSK for a variety of financial transactions where a cash payment is desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697